

116 HR 4326 IH: Sex Trafficking Demand Reduction Act
U.S. House of Representatives
2019-09-12
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS1st SessionH. R. 4326IN THE HOUSE OF REPRESENTATIVESSeptember 12, 2019Mrs. Wagner (for herself, Mr. Jeffries, Mr. Smith of New Jersey, and Mr. Walberg) introduced the following bill; which was referred to the Committee on Foreign AffairsA BILLTo amend the Trafficking Victims Protection Act of 2000 relating to determinations with respect to
			 efforts of foreign countries to reduce demand for commercial sex acts
			 under the minimum standards for the elimination of trafficking.
	
 1.Short titleThis Act may be cited as the Sex Trafficking Demand Reduction Act. 2.FindingsCongress finds the following:
 (1)It has been the longstanding position of the United States to reduce the demand for sex trafficking victims. There is also a wide international consensus on the necessity of demand reduction in order to prevent human trafficking.
 (2)The United Nations Protocol to Prevent, Suppress and Punish Trafficking in Persons, Especially Women and Children, Supplementing the United Nations Convention Against Transnational Organized Crime of 2000 (also referred to as the Palermo Protocol(s)) expressly addresses the requirement that nations make serious efforts to reduce demand for trafficked persons.
 (3)Article 9, addressing prevention of human trafficking, specifically directs that, States Parties shall adopt or strengthen legislative or other measures, such as educational, social or cultural measures, including through bilateral and multilateral cooperation, to discourage the demand that fosters all forms of exploitation of persons, especially women and children, that leads to trafficking..
 (4)The United Nations Protocol, the Europe Convention on Action against Human Trafficking, and the 2011 European Union Directive of the European Parliament and the Council on preventing and combating trafficking in human beings also specifically address the need to prevent human trafficking by reducing demand for trafficking victims.
 (5)Research has shown that legal prostitution increases the demand for prostituted persons and thus increases the market for sex. As a result, there is a significant increase in instances of human trafficking.
 (6)In 2012, researchers Seo-Young Cho, Axel Dreher, and Eric Neumayer published their findings in World Development establishing that, The scale effect of legalized prostitution leads to an expansion of the prostitution market, increasing human trafficking … . On average, countries where prostitution is legal experience larger reported human trafficking inflows..
 (7)In 2005, a study focused on 11 European Union countries requested by the European Parliament’s committee on Women’s Rights and Gender Equality and performed by Transcrime found that stricter prostitution laws are correlated with fewer human trafficking victims.
 (8)Case studies published by researchers Niklas Jakobsson and Andreas Kotsadam support the possibility of a causal link between harsher prostitution laws and reduced human trafficking. Ja­kobs­son and Kotsadam found that trafficking of persons for commercial sexual exploitation is least prevalent in countries where prostitution is illegal and most prevalent in countries where prostitution is legalized.
 (9)Further data has demonstrated the correlation between the adoption of legislation that criminalizes demand and reductions in sex trafficking.
			3.Amendment relating to determinations with respect to efforts of foreign countries to reduce demand
			 for commercial sex acts under the minimum standards for the elimination of
			 trafficking
 (a)In generalParagraph (12) of section 108(b) of the Trafficking Victims Protection Act of 2000 (22 U.S.C. 7106(b)) is amended to read as follows:
				
 (12)Whether the government of the country has made serious and sustained efforts to— (A)prohibit the purchase of commercial sex acts to the extent such prohibition is within the authority of the central government or implement a policy against the purchase of commercial sex acts to the extent that prohibition is not within the authority of the central government;
 (B)educate buyers of commercial sex on how traffickers exploit prostituted persons for human trafficking; and
 (C)reduce demand for participation in international sex tourism by nationals of the country.. (b)Effective dateThe amendment made by subsection (a) takes effect on the date of the enactment of this Act and applies with respect to determinations under subsection (a)(4) of section 108 of the Trafficking Victims Protection Act of 2000 that are made on or after such date of enactment.
			